The opinion of the court was delivered by
Burnside, J.
I throw out of this case the consideration of the applications of Brown and Harrison of 1767. These surveys were made before the revolution. Both parties settled, and held adverse to them. Neither are the owners of these ancient surveys, and both parties rely on their improvements, and subsequent warrants and surveys.
The improvement of Ramsey, under which the plaintiff claims, is the oldest, but it was often without an actual resident settler. It appears that he claimed the land in question in 1813, when he had a private survey made, which included it. His tenants also cleared some patches upon it, which were at times grown over with saplings.
Lock’s settlement commenced about the year 1804, and was better continued than Ramsey’s. After the death of Ramsey, his administrator took a warrant for 300 acres. He had a survey made, returned and accepted for 330 acres, excluding the land in controversy, prior to the defendant taking out his warrant. Witherow, the administrator of Ramsey, made a sale of the claim. It was bought by Caldwell, the deputy surveyor, for Hoover, who never entered any complaint against that survey at the land office, nor do we hear of any complaint from the heirs of Ramsey to correct that survey. Hoover got all the land he purchased and paid for. Lock took his warrant in 1846, calling for interest beyond the date of his improvement, and had the land in question included in his survey, which was returned and accepted. Subsequent to this, Hoover took a warrant for the land in dispute, which lay between his survey, on the Ramsey improvement, and the line run by Ramsey in 1813. No warrants or surveys were shown by either party from the land office; all the papers in evidence came from the office of the deputy surveyor. This bungling and slovenly mode of trying an ejectment is no credit to the profession. *359Hoover claims an equity from the old improvement of Ramsey. The taking of two warrants on one improvement is a novelty.— Prom me sucb a practice will receive no encouragement. It is inconsistent with the principles wbick have heretofore governed our land titles. Our law allows lands to be taken up by warrant and survey, or ¡by improvement, and a warrant founded on that improvement and a survey. I am unable to discover any equity or title, derived from Ramsey’s improvement, to support this warrant of Hoover. Claims under improvements are classed as imperfect rights to land, 1 Yeates, 500, 516, although an improver in this purchase of 1754, in which this land is situated, was entitled to 300 acres, and at this time to 400, where there is so much vacancy. Yet he may také less, and when he comes to make his survey he may change his boundaries, or at any other time, provided the land is vacant, and no other is affected by the change. When he does take a warrant, and has his survey made and returned, he is bound by that survey, Davis vs. Keefer, 4 Binn. 161. A settler may limit his claim to a less quantity than is usually surveyed, and will be bound in his limitation as against an interfering right, Hamilton vs. McCulloch, Add. 272. When Hoover bought the land, surveyed and returned from Witherow, Lock had some possession of the land in dispute and claimed it.
I am unable to discover that the claim in his deed, beyond his purchase, can help him. His title only commenced for the land in controversy from the date of his warrant. I deem it unnecessary to review any of the other points raised by the learned counsel of the plaintiff, as the view I have taken of the cause puts an end to all controversy between the parties.
The judgment is affirmed.